



COURT OF APPEAL FOR ONTARIO

CITATION: Kakoutis v. Bank of Nova Scotia, 2016 ONCA 919

DATE: 20161205

DOCKET: C62062

Simmons, Pepall and Huscroft JJ.A.

BETWEEN

Louis Kakoutis and Effie Kakoutis

Plaintiffs (Appellants)

and

The Bank of Nova Scotia

Defendant (Respondent)

Louis Kakoutis and Effie Kakoutis, in person

Adrian Visheau, for the respondent

Heard: November 18, 2016

On appeal from the judgment of Justice J. Trimble of the
    Superior Court of Justice, dated April 5, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The motion judge dismissed the appellants Milton action because he
    found the appellants were attempting to re-litigate issues that had previously
    been litigated or could have been litigated in a Toronto proceeding between
    them and the Bank.  He therefore concluded the action was frivolous, vexatious
    and an abuse of process.  Based on our review of the statement of claim in the
    Milton action and proceedings in the Toronto action, we agree.

[2]

The appeal is dismissed.  Costs of the appeal are fixed in the amount of
    $5,000 on a partial indemnity scale inclusive of disbursements and applicable
    taxes payable to the respondent.


